Per Curiam.
This cause is taken up in its regular order for final disposition, and the court finds in the record the following entry after the order of the court overruling the demurrer of plaintiff to the pleas of defendant: “The plaintiff stating that he does not desire to file further pleas herein, it is ordered that final judgment be entered herein in favor of the defendant, and the plaintiff pay the costs in this action, mmc pro tunc Jan. 29, 1913. Thereupon it is ordered, adjudged and decreed that the defendant, the Seaboard Air Line Railway Company, a, corporation, do have and recover of the plaintiff, the said W. L. Milteer, the sum of Seven and 61/100 Dollars, its costs in this behalf expended.” This is the only judgment purporting to be a final one. This court has several times held that ¡such an entry as this does not constitute a final judgment which will support a writ of error. See Pensacola Bank & Trust Co. v. National Bank of St. Petersburg, 58 Fla. 340, 50 South. Rep. 414; Dallam v. Sanchez, 56 Fla. 779, 47 South. Rep. 871; Blanton v. West Coast R. Co., 58 Fla. 169, 50 South. Rep. 915; Cobb v. Santa Rosa County, 47 Fla. 135, 36 South. Rep. 172; Haynes v. Bramlett, 46 Fla. 348, 35 South. Rep. 3; Hall v. Patterson, 45 Fla. 353, 33 South. Rep. 982.
There being no final judgment the writ of error is hereby dismissed.
All concur.